Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-10 in the reply filed on 01/21/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/21/2022.
Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 appears to have a typographical error, stating “one cladding layer a refractive index” and appears as if it should instead state “one cladding layer having a refractive index”. For the purposes of examination, claim 6 will be interpreted as reciting “one cladding layer having a refractive index” unless otherwise clarified by Applicant during the course of prosecution.  Appropriate correction is required.
Claims 3, 5, and 8 are objected to for containing otherwise allowable subject matter, but being written in dependent format. Claims 3 and 5 would be allowable if rewritten in independent format. Appropriate action is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenflanz et al. (US20050065012, hereinafter referred to as Rosenflanz).
Regarding claim 1, Rosenflanz discloses a ceramic waveguide (see Rosenflanz at the Abstract, disclosing ceramics according to the present invention can be made, formed as, or converted into optical waveguides.), comprising: a doped metal oxide ceramic core layer (see Table 1, Examples 1-14, where all examples comprise Er2O3 and either Nb2O5 or Ta2O5); and at least one cladding layer comprising the metal oxide surrounding the core layer (see Rosenflanz at [0052], disclosing useful low refractive index materials for use in the optical waveguides of the invention include SiO2, SiON, and glasses (un-doped) comprising for example, lanthanum, aluminum, and/or zirconium oxide.), wherein the core layer includes an erbium dopant and at least one rare earth metal dopant, comprising: lanthanum, cerium, praseodymium, neodymium, promethium, samarium, europium, gadolinium, terbium, dysprosium, holmium, thulium, 2O3 and either Nb2O5 or Ta2O5).
Regarding claim 6, Rosenflanz discloses the at least one cladding layer a refractive index that is lower than a refractive index of the core layer (see Rosenflanz at [0052], disclosing the rare earth doped glass is adjacent to a lower low refractive index layer).
Regarding claim 9, Rosenflanz discloses the metal oxide is selected from yttrium oxide (Y2O3), hafnium oxide (HfO2), zirconium oxide (ZrO2), or combinations thereof (see Rosenflanz at Table 1, Examples 1-14, which comprise Y2O3 and/or ZrO2).
Claim(s) 1-2, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenflanz et al. (US20050065013, hereinafter referred to as Second Rosenflanz).
Regarding claim 1, Second Rosenflanz discloses a ceramic waveguide (see Second Rosenflanz at the Abstract, disclosing ceramics according to the present invention can be made, formed as, or converted into optical waveguides.), comprising: a doped metal oxide ceramic core layer (see Second Rosenflanz at Table 1, Examples 1-26, where all examples comprise Er2O3 and either Nb2O5 or Ta2O5); and at least one cladding layer comprising the metal oxide surrounding the 2, SiON, and glasses (un-doped) comprising for example, lanthanum, aluminum, and/or zirconium oxide.), wherein the core layer includes an erbium dopant and at least one rare earth metal dopant, comprising: lanthanum, cerium, praseodymium, neodymium, promethium, samarium, europium, gadolinium, terbium, dysprosium, holmium, thulium, ytterbium, lutetium, scandium, or oxides thereof, or at least one non-rare earth metal dopant comprising zirconium or oxides thereof (see Second Rosenflanz at Table 1, Examples 1-26, where all examples comprise Er2O3 and either Nb2O5 or Ta2O5). 
Regarding claim 2, Second Rosenflanz discloses the core layer comprises an erbium dopant and a lanthanum dopant, the erbium dopant is Er3+ and the lanthanum dopant is La3+ (see Rosenflanz at Table 1, Examples 1-18, which comprise Er2O3 and La2O3).
Regarding claim 6, Second Rosenflanz discloses the at least one cladding layer a refractive index that is lower than a refractive index of the core layer (see Second Rosenflanz at [0055], disclosing a rare earth doped layer is sandwiched between two cladding layers, a lower low refraction index layer and an upper low refraction index layer).
Regarding claim 9, Second Rosenflanz discloses  the metal oxide is selected from yttrium oxide (Y2O3), hafnium oxide (HfO2), zirconium oxide (ZrO2), or combinations thereof (see Second Rosenflanz at Table 1, Examples13-26, which comprise ZrO2) .
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartholomew et al. (US20020076192, hereinafter referred to as Bartholomew).
Regarding claim 1, Bartholomew discloses a ceramic waveguide (see Bartholomew at Claim 9, disclosing the glass component is a clad, optical waveguide), comprising: a doped metal oxide ceramic core layer (see Bartholomew at Table VI, Examples 24, which comprise Er2O3 and Gd2O3);  and at least one cladding layer comprising the metal oxide surrounding the core layer (see Bartholomew at [0059], disclosing a single mode clad fiber was produced employing the glass of Example 24 as a core glass. A non-erbium silicate glass having the composition, in mole %, of 28% Na2O, 64% SiO2, 0.8% Al2O3, 0.28% As2O3, 6.16% Y2O3 and 1.0% Gd2O3, was employed as a cladding glass.), wherein the core layer includes an erbium dopant and at least one rare earth metal dopant, comprising: lanthanum, cerium, praseodymium, neodymium, promethium, samarium, europium, gadolinium, terbium, dysprosium, holmium, thulium, ytterbium, lutetium, scandium, or oxides thereof, or at least one non-rare earth 2O3 and Gd2O3).
Regarding claim 6, Bartholomew discloses the core layer comprises an erbium dopant and a gadolinium dopant, the erbium dopant is Er3+ and the gadolinium dopant is Gd3+ (see Bartholomew at Table VI, Examples 24, which comprise Er2O3 and Gd2O3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenflanz et al. (US20050065012, hereinafter referred to as Rosenflanz).
Regarding claim 7, while Rosenflanz does not explicitly disclose photons traversing the core layer are configured to undergo total internal reflection at a boundary between the core layer and the at least one cladding layer, this is an inherent property dependent upon the composition of waveguide, and the composition disclosed by Rosenflanz is sufficiently similar to the instantly claimed composition as detailed in the rejection above. Therefore, the waveguide disclosed by Rosenflanz is deemed to naturally possess the claimed characteristic. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 10, Rosenflanz discloses the metal oxide is yttrium oxide (Y2O3) (see Rosenflanz at Table 1, Examples 1-8, which comprise Y2O3). While 2O3 (n2) such that n1- n2 is in a range of 0.001/molar% to 0.009 /molar%, this is an inherent property dependent upon the composition of waveguide, and the composition disclosed by Rosenflanz is sufficiently similar to the instantly claimed composition as detailed in the rejection above. Therefore, the waveguide disclosed by Rosenflanz is deemed to naturally possess the claimed characteristic. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Allowable Subject Matter
Claims 3, 5, and 8 contain subject matter which appears to be allowable over the closest prior art, and would be allowable if rewritten in independent format.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731